Title: Abigail Smith to John Adams, 8 April 1764
From: Adams, Abigail
To: Adams, John


     
      Sir
      Weymouth April 8. 1764
     
     If our wishes could have conveyed you to us, you would not have been absent to Day. Mr. Cranch and my Sister have been here, where they hoped to have found you. We talk’d of you, they desire to be rememberd to you, and wish you well thro the Distemper. Mr. Cranch told me that the Deacon with his children design for Boston next Saturday and that they propose going by water—that the Deacon would have you go with them, but I would by no means advise you to go by water, for as you are under prepairation you will be much more exposed to take cold, the weather too is so uncertain that tho the morning may look promissing, yet you know it is frequently very raw and cold in the afternoon. Besides if you should wait till then and Saturday should prove an unplasent Day, you will make it so much the longer before you get into Town. Suffer me therefore to injoin it upon you, not to consent to go by water, and that you have no need to do as Tom will wait upon you any day that you desire. Let
      me know whether you took your vomit, whether you have got your pills and whether you have begun Lent—how it suits you? I am very fearful that you will not when left to your own management follow your directions—but let her who tenderly cares for you both in Sickness and Health, intreet you to be careful of that Health upon which depends the happiness of Your
     
      A Smith
     
    